Citation Nr: 0212362	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  02-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed cervical spine 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1974 to June 
1985.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision of the RO.  

The veteran testified at a hearing in July 2002 before a 
Member of the Board.  



FINDING OF FACT

The veteran's currently demonstrated residuals of a fusion at 
C5-C6 and C6-C7 are shown as likely as not to be due to a 
fall and injury to his cervical spine in service.  





CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by status post fusion of C5-C6 and C6-
C7 is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the statement of the case and 
letters sent by the RO.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for entitlement to service 
connection for a cervical spine disability, status post 
fusion of C5-C6 and C6-C7.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  

Finally, in light of the favorable action taken hereinbelow, 
further assistance in substantiating the claim is 
unnecessary.  



II.  Service Connection for a Cervical Spine Disability,
Status Post Fusion of C5-C6 and C6-C7

A.  Factual Background 

A careful review of service medical records at the time of 
the veteran's enlistment examination in October 1974 shows a 
normal spine.  

The service medical records do show that, in February 1985, 
the veteran sustained an injury to his spine by falling from 
a truck onto a trailer hitch. 

Service connection was established for an injury to the 
veteran's lumbosacral spine with secondary degenerative 
changes and slight rotoscoliosis.  

A report of VA examination in February 1986 shows that the 
veteran reported suffering a back injury in service and 
complained of pain when bending and lifting.

A report of VA examination in March 1988 shows that the 
veteran complained of his back and neck hurting all the time.  
The examiner noted that the veteran's main complaint was of 
lower back pain, and that the veteran had previously been 
complaining of both neck pain and back pain.  

X-ray studies of the cervical spine in April 1988 showed 
"some loss of the cervical lordotic curve presumably on the 
basis of muscle spasm."  

The private medical records dated in May 2000 reflect disc 
protrusion at C3-C4 and C4-C5 with foraminal stenosis at C3-
C4 and C4-C5 bilaterally.  The physician noted that the 
veteran's degenerative disc disease might require subsequent 
fusions in the future.  

The statements of the veteran in the claims folder dated in 
July 2000 are to the effect that, while sleeping in July 
1996, a disc in his neck ruptured and surgery was required.  

A report of VA examination in August 2000 shows that the 
veteran reported the injury to his back in service and 
indicated that he had also struck his head on the ground when 
he fell.  The veteran reported having had neck pain since 
that time.  

A report of VA examination in November 2000 reflects the 
examiner's comment that cervical disc disease could have been 
caused by trauma and that there should have been some mention 
of the injury in post-treatment records.  

The veteran underwent a VA examination in January 2001.  The 
veteran reported the injury to his back in service.  He also 
reported undergoing a C5-C6 fusion in May 1996 and a C6-C7 
fusion in July 1999.  

Upon examination, the veteran's range of motion of the 
cervical spine was that of 20 degrees of flexion, 20 degrees 
of extension, 20 degrees of right and left bending, and 20 
degrees of right and left rotation.  

The diagnosis was that of status post two-level fusion at C-
5-C6 and C6-C7.  The examiner noted that the veteran still 
had some persistent spinal root pathology.  It was the 
opinion of the examiner that the inciting event for his 
cervical spine problems was the veteran's fall in 1985.  

The testimony of the veteran at a hearing in July 2002 was to 
the effect that, at the time of his initial injury, he 
reported that his neck was stiff.  

The veteran also testified that he awoke one morning in 1996 
with his left arm completely numb, which resulted in a 
surgical procedure of his cervical spine; and in 1999 while 
sitting in a recliner, he turned his head and another disc 
ruptured.  



B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defect or disability of the cervical spine, and the Board 
presumes the veteran to have been in sound condition at the 
time of entry.  Parker v. Derwinski, 1 Vet. App. 522 (1991).  

Service connection has been in effect for an injury to the 
veteran's lumbosacral spine since June 1985.  The report of 
VA examination in March 1988 shows that the veteran had 
previously complained of neck pain.  There were x-ray studies 
in April 1988 showing cervical spine pathology.  The veteran 
has also testified to a continuity of symptomatology of neck 
pain following the injury to his spine in service.  

Here, the Board finds the veteran's testimony credible, in 
light of all evidence in the record.  

The recent medical evidence shows findings of persistent 
spinal root pathology and degenerative disc disease.  A VA 
physician has attributed the veteran's cervical spine 
problems to his fall in military service.  

Given the location of the original injury, the evidence of 
continuity of symptomatology of neck pain since the veteran's 
fall, and the VA physician's statement, the Board finds the 
evidence is in relative equipoise on the question of service 
connection.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for the veteran's cervical spine 
disability, status post fusion of C5-C6 and C6-C7, is 
warranted.  38 U.S.C.A. § 5107.  



ORDER

Service connection for a cervical spine disability manifested 
by status post fusion of C5-C6 and C6-C7 is granted.  




		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

